Citation Nr: 0816007	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  06-21 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a left leg and ankle 
condition.  


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1991 to June 1993 
and from December 2003 to March 2005.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied service connection.  


FINDING OF FACT

The veteran's current pain in his left leg and ankle are not 
related to any injury, disease, or event during active 
military service.  


CONCLUSION OF LAW

The criteria for service connection for a left leg and ankle 
condition have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For service 
connection, three requirements must be established: (1) an 
injury or disease was incurred during active military 
service; (2) a current disability exists; and (3) a 
relationship exists between the current disability and the 
inservice injury or disease.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) (a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of the relationship between that 
disability and an injury or disease incurred in service).   
If any of the three requirements are not met, service 
connection can not be granted.  

During service, the veteran was treated for pain in the left 
lower extremity in February 2004 (temporary problem of pain 
from foot to knee), May 2004 (pain in left shin), 
September 2004 (complains of left ankle pain; assessment was 
normal leg and ankle) and on an unknown date (complains of 
pain in the left leg; assessment was strain of the left 
tibial anterior muscle and left ankle).  At the end of his 
tour of active service, the veteran reported that he had 
developed significant lower leg pain while at the 
mobilization station and had been treated for it several 
times.  The March 2005 examiner noted that the leg had been 
treated with rest and NSAIDs with improvement.  

There is mixed evidence whether the veteran has a current 
disability.  The May 2005 compensation and pension (C&P) 
examiner diagnosed the veteran with posterior medial tibial 
stress syndrome.  The September 2007 C&P examiner determined 
that the veteran does not have posterior medial tibial stress 
syndrome, but has a normal left leg.  He did diagnose mild 
left ankle synovitis.  But this conflicting evidence need not 
be resolved because, as discussed below, there is no medical 
evidence finding a relationship between any condition of the 
veteran's left ankle or leg and his active military service.   

Even assuming that the evidence described above would be 
sufficient to establish the first two requirements for 
service connection, the third requirement-a relationship 
between a current disability and active military service-is 
not established on this record.  The record shows that the 
veteran has regularly complained of pain in his left leg, 
left knee, left foot, or left ankle at his primary care 
visits.  But his X-rays and MRI have not revealed any 
abnormality.  Also, his range of motion of the ankle and 
knee, both active and passive, have not been limited, even 
upon repetition.  He has been told to put inserts in his 
shoes and do stretching exercises, but the record is silent 
as to whether he has complied.  Generally, he has been 
prescribed NSAIDs but he admits that he does not take them 
regularly.  Once he was given a Cortizone shot, which he said 
gave very short relief.  He has been prescribed Tylenol #3 to 
help him sleep, as well as to relieve his left leg/ankle/foot 
pain.  At the June 2006 primary care visit, however, the 
veteran complained of severe ankle pain which sometimes kept 
him up at night.  The veteran was given a short term supply 
of a narcotic pain reliever and an orthopedic consult was 
scheduled.  

Such continuity of symptoms raises an inference that the 
current pain in his left leg, ankle or foot might be related 
to the pain he experienced during service.  See 38 C.F.R. 
§ 3.303(b) (continuity and chronicity of symptoms).  So a C&P  
examiner was specifically asked to review the veteran's 
service medical records, medical treatment records, conduct 
an examination, and then provide an opinion as to whether his 
current pain was related to service.  

The September 2007 C&P examiner determined that the veteran's 
left ankle pain is less likely as not the result of his 
military service.  That examiner explained that the veteran's 
left ankle pain is only occasional and mild.  He noted that 
the veteran is able to carry out rigorous physical activities 
with running for physical training.  There was no evidence of 
instability or arthritis that might have resulted from an 
inservice injury.  Since the pain was mild, occasional, and 
did not interfere with the strenuous activity of being in the 
National Guard, the examiner determined that it was not 
related to his active military service.  

The examiner's opinion that the veteran experiences only mild 
pain is supported by the record, which shows that the veteran 
is able to run 2 miles at the monthly physical training at 
the National Guard.  See September 2007 C&P examination 
report; December 2005 Orthopedic Consult report.  The veteran 
also told the September 2007 examiner that he can walk for 
several miles and stand for many hours without a problem.  In 
addition, the veteran's complaints of persistent severe  pain 
are at odd with the fact that while he has reported at his 
primary care visits that he has been kept awake at night from 
the pain in his left ankle, foot, or leg, he has also 
reported that he forgets that there is medication he can take 
for his left lower extremity pain.  See August 2005 primary 
care report.  Moreover, with the exception of the June 2006 
primary care examiner, the treatment for the veteran's left 
lower extremity complaints has not reflected a serious 
disability.  Also, once the veteran got a job he liked, he 
stopped seeking treatment of his left lower extremity for a 
five months. See January 2006 primary care report (veteran 
just got new job); March 2006 primary care report (waited 2 
months for visit; no complaints of left lower extremity); 
June 2006 (waited three months for visit).  Although the 
veteran did complain of severe pain in June 2006, he had just 
received the statement of the case in which the RO had denied 
his claim.  Given his full range of motion even upon 
repetition, his ability to run, walk, and stand, the moderate 
treatments prescribed, and the fact that he would forget that 
he had medication to take for his left lower extremity even 
at the same time he was complaining of great pain, the Board 
finds that the veteran's complaints of pain are somewhat 
exaggerated.  See Caluza v. Brown, 7 Vet. App. 498, 511-512 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(credibility of the veteran can be undercut by, among other 
things, inconsistent statements, inconsistency with other 
evidence, and desire for monetary gain).  On the other hand, 
the Board finds that the September 2007 C&P examination 
report to be consistent with the evidence of record, and 
thus, very credible and probative.  Evans v. West, 12 Vet. 
App. 22, 30 (1998) (it is the Board's responsibility to weigh 
the evidence, including the medical evidence, and determine 
where to give credit and where to withhold the same).  

In any event, there is no contrary medical nexus opinion in 
the record.  As for the veteran's opinion that his current 
pain is related to his active military service, regardless of 
the sincerity of his belief, as a lay person he is not 
competent to provide an opinion as to the etiology of his 
pain.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
lay person is not competent to give evidence of matters that 
require medical knowledge).   

When there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in the claimant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Here, the only competent medical evidence about the 
relationship between the current left leg pain and the 
veteran's military service is against the claim.  Thus, there 
is no reasonable doubt to resolve.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990) (benefit of the doubt rule inapplicable 
when the preponderance of the evidence is against the claim).  



Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159. VA 
must notify the claimant (and his or her representative, if 
any) of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3)  that the claimant is expected to 
provide, and (4) VA must ask the claimant to provide VA with 
any evidence in his or her possession that pertains to the 
claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Dingess v. Nicholson, 
19 Vet. App. 473 (2006), also held that, as the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim.  Notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

The RO's April 2005 letter describing the evidence needed to 
support the veteran's claim was timely mailed before the 
October 2005 rating decision.  It described the evidence 
necessary to substantiate a claim for service connection, 
identified what evidence VA was collecting, requested the 
veteran to send in particular documents and information, and 
invited the veteran to send VA whatever evidence he had in 
his possession pertaining to his claim.  That letter did not 
address what evidence was necessary with respect to the 
rating criteria or the effective date of an award for service 
connection.  Although the veteran has not raised any notice 
issues, the failure to provide complete, timely notice to the 
veteran raises a presumption of prejudice, so that VA has the 
burden to establish that the veteran was not, in fact, 
prejudiced by the inadequate notice.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

Here, the veteran was not prejudiced by the flaws in the 
original April 2005 letter because they were cured in a 
March 2006 letter, which was sent before the veteran's claim 
was readjudicated in the May 2006 supplemental statement of 
the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 
377-78 (2006) (a statement of the case or a supplemental 
statement of the case can be considered a readjudication of a 
claim after the issuance of proper notice); see also Mayfield 
v. Nicholson, 20 Vet. App. 537, 541-42 (2006).  Since the 
veteran had a meaningful opportunity to participate in the 
adjudication process after he received all required notice, 
the veteran was not prejudiced by the delay in receiving 
proper notice.  See Overton v. Nicholson, 20 Vet. App. 427, 
439-444 (2006) (failure to provide timely notice is harmless 
if the claimant had a meaningful opportunity to participate 
in the processing of the claim).  In any event, the veteran 
could not have been prejudiced by the failure to provide 
timely notice that complies with Dingess, supra, because 
service connection was denied;  any issues about 
implementation of an award for service connection were thus 
rendered moot.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining his service medical records, his VA medical 
treatment records, and by conducting two C&P examinations.  
As the veteran did not ask VA to obtain any evidence, there 
are no outstanding requests for assistance.  


ORDER

Service connection for a left leg and ankle condition is 
denied.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


